Decided that an accord without satisfaction — as for example, an agreement to receive property in part payment of a judgment, and an endorsed note for the balance — is not a discharge of the judgment, so as to prevent the filing of a creditor’s bill and the appointment of a receiver.
Decided also, that an offer by a defendant in a judgment to turn out to the sheriff sufficient property to satisfy the execution, is no defence to the appointment of a receiver upon a creditor’s bill; as the defendant has his remedy against the sheriff, if he makes a ialse return.
Usual order of reference to a master in the county of Sara-toga to appoint a receiver.